Third District Court of Appeal
                                State of Florida

                            Opinion filed April 13, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D15-1964
                          Lower Tribunal No. 14-23417
                              ________________

                               Vivian Restrepo,
                                     Petitioner,

                                         vs.

                                 Seidy Carrera,
                                    Respondent.



      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Antonio
Marin, Judge.

      Bernstein, Chackman, Liss, and Neil Rose (Hollywood), for petitioner.

      Ellsley Sobol, P.L., and Eric M. Ellsley (Plantation), for respondent.


Before EMAS, FERNANDEZ and SCALES, JJ.

                    ON MOTION FOR CLARIFICATION

      FERNANDEZ, J.
       We grant respondent’s Motion for Clarification, withdraw this Court’s

previous opinion issued on January 20, 2016, and substitute the following opinion

in its place:

       Vivian Restrepo petitions this Court to review the trial court’s order

directing petitioner to “provide cell phone numbers and/or names of providers used

during the six (6) hour period before the time of the crash and the six (6) hour

period after the crash, same to be provided within thirty (30) days from the date of

this Order.” Upon review of the petition and based on respondent’s concession of

error that the trial court’s order directing petitioner to reveal information regarding

her cell phone violates petitioner’s Fifth Amendment rights, while her criminal

case is pending, and constitutes a departure from the essential requirements of law

from which petitioner has no adequate remedy on appeal, we grant the petition and

quash the order requiring petitioner to provide information regarding her cell

phone number and her cell phone carrier. We express no opinion on the status of

the petitioner’s Fifth Amendment rights once her criminal case has concluded.

       Petition granted; order quashed.




                                          2